Citation Nr: 1448084	
Decision Date: 10/29/14    Archive Date: 11/05/14

DOCKET NO.  06-28 800	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for hypertension, to include as secondary to service-connected posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. W. Loeb, Counsel


INTRODUCTION

The Veteran served on active duty from March 1967 to June 1968, including service in Vietnam.  He has been awarded The Purple Heart.
This case initially came to the Board of Veterans' Appeals (Board) on appeal from a June 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  In August 2013, the Board denied reopening of the claims for service connection for a skin rash and for disability of the upper and lower extremities due to herbicide exposure; the Board also denied service connection for hypertension, to include as secondary to PTSD.  

The Veteran appealed the August 2013 Board denial of service connection for hypertension to the United States Court of Appeals for Veterans Claims (Court).  The August 2013 Board denial was vacated and remanded back to the Board by the Court in a May 2014 Court Order, based on a May 2014 Joint Motion For Partial Remand (Joint Motion).  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

According to the May 2014 Joint Motion, the August 2013 Board failed to address the blood pressure readings of 140/96 in January 1974 and 130/90 in February 1974; failed to discuss the Veteran's contention in the February 2005 VA examination report that he began receiving treatment for hypertension in 1968; and failed to obtain a medical opinion addressing whether the Veteran's hypertension is a result of in-service herbicide exposure.  The Joint Motion also noted that the Board should discuss its prior remand orders to determine whether they were complied with since the April 2013 VA opinion on secondary service connection was performed by a psychiatrist rather than by the requested "VA physician with expertise in cardiovascular matters."

Consequently, additional development is warranted prior to adjudication by the Board of the issue on appeal.


Accordingly, the case is REMANDED for the following actions:

1.  The AMC/RO will arrange for review of the record by an appropriate medical professional, meaning one with expertise in cardiology, to determine whether the Veteran's hypertension is causally related to service, to include exposure to Agent Orange, or to service-connected PTSD.  The reviewer is asked to provide an opinion as to whether it is at least as likely as not (i.e. 50 percent probability or more) that the Veteran's hypertension was incurred or aggravated beyond normal progression by service, to include exposure to Agent Orange, or by service-connected PTSD.  A complete rationale must be provided for any opinion offered.  The opinion should include a discussion of the significance of the blood pressure readings of 140/96 in January 1974 and 130/90 in February 1974.

The term 'at least as likely as not' does not mean 'within the realm of medical possibility.'  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.

If the reviewer determines that an additional examination of the Veteran is necessary to provide a reliable opinion, such examination should be scheduled and the Veteran informed as to the consequences for failure to report for a VA examination without good cause in accordance with 38 C.F.R. § 3.158, 3.655 (2014).  However, the Veteran should not be required to report for another examination as a matter of course, if it is not found to be necessary.  

2.  The AMC/RO should then re-adjudicate the Veteran's claims for service connection for hypertension, to include as secondary to PTSD, based on all of the evidence of record.  If the benefit sought on appeal remains denied, the Veteran will be provided a supplemental statement of the case (SSOC).  The SSOC must contain notice of all relevant actions taken on the claim for benefits, to include a summary of the evidence and applicable law and regulations considered pertinent to the issue currently on appeal.  An appropriate period of time should be allowed for response.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The RO and the Veteran are advised that the Board is obligated by law to ensure that the RO complies with its directives, as well as those of the appellate courts.  It has been held that compliance by the Board or the RO is neither optional nor discretionary.  Where the remand orders of the Board or the Courts are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

